Title: Enclosure: From Allegany County Republican Citizens, 4 March 1801
From: Allegany County Republican Citizens
To: Jefferson, Thomas


  EnclosureFrom Allegany County Republican Citizens
  
Sir,
Cumberland March. 4th 1801

Truly sensible of the importance of the late Political Contest; and Actuated by the most pure and unalterable Zeal for the Wellfare of Our Country; We the republican Citizens of Allegany County in the State of Maryland, beg  leave, to offer you our most Cordial Congratulations on your election to the office of President of the united States: And bid you a sencere and unfeigned welcome to the Chair as our Chief Magistrate. We freely Committ Sir, to your management and direction the helm of our political affairs, under the most firm and perfect reliance that that Spirit, which dictated the declaration of our independance; and that those sentiments which have so eminently distinguished you amongst the Number of American Patriots; Cannot fail to produce an Adminstration, founded on the basis of the genuine principles of the federal Constitution, and Consonant with the true interests of America.
We rejoice, that notwithstanding the deep laid schemes of the enemies to our freedom to disunite us, there is a display of virtuous Courage, and a Manifestation of Zeal for the support of our Country’s Independance, dignity and Honour which evidently pervades the united States, and fully proves that the Citizens of America, so far from being dismay’d by any efforts or Threats hostile to thier liberty, are animated to a degree that arouses thier Contempt as Citizens, and thier spirit as Soldiers. With unspeakable pleasure we anticipate the enjoyment of those blessings which necessarily result from the due Adminstration of wise and wholesome laws, such as are warranted by the letter and spirit of our inestimable Constitution, and Calculated to give peace and unanimity to our Citizens at home, and respectibility to our nation Abroad.
We draw Sir, the happiest presages in favour of your Adminstration, fondly hoping that no imperious threat from Abroad will draw your attention from wise and necessary domestic regulations; And firmly believe that nothing will be wanting on your part to promote and increase the liberty, prosperity and true happiness of the united States.
With Sencere wishes for your good health and happiness, We, on the part of, and by order of the republicans of Allegany County beg leave to Subscribe ourselves—with the utmost respect Your Most Obt. Servants

Hanson Briscoe ChairmanRob Sinclair—Secy.

